Citation Nr: 1314044	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to December 15, 1993, for the award of service connection for posttraumatic stress disorder (PTSD) with panic disorder and obsessive compulsive features.  

(The issue of whether the October 1, 2008, Board decision denying an effective date prior to December 15, 1993, for the award of service connection for PTSD with panic disorder and obsessive compulsive features should be revised or reversed on the grounds of clear and unmistakable error (CUE) is the subject of a separate Board of Veterans' Appeals (Board) decision.)  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

In October 2008, the Board denied an effective date prior to December 15, 1993, for the award of service connection for PTSD with panic disorder and obsessive compulsive features.  The appellant subsequently submitted a Motion for Reconsideration of the October 2008 Board decision.  In December 2009, a Deputy Vice Chairman of the Board denied the appellant's Motion for Reconsideration of the October 2008 Board decision.  The appellant did not appeal the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In May 2010, the Salt Lake City, Utah, Regional Office (RO) denied an effective date prior to December 15, 1993, for the award of service connection for PTSD with  panic disorder and obsessive compulsive features.  On November 21, 2011, the Board denied an effective date prior to prior to December 15, 1993, for the award of service connection for PTSD with a panic disorder and obsessive compulsive features.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that there is no such freestanding claim as a "claim for an earlier effective date."  The Court's decision preceded the November 21, 2011, Board decision.  

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).  

In accordance with the Court's holding in Rudd, there was no claim or other allegation of fact or law upon which relief may have been granted before the Board at the time of its November 21, 2011, decision.  Accordingly, that decision must be vacated.  

ORDER TO VACATE

The November 21, 2011, Board decision addressing the issue of an effective date prior to December 15, 1993, for the award of service connection for PTSD with panic disorder and obsessive compulsive features is vacated.



	                        ____________________________________________
	DEMETRIOS G. ORFANOUDIS
	Acting Veterans Law Judge, Board of Veterans' Appeals

